Citation Nr: 1411695	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  05-25 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back strain; and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, now also claimed as secondary to a low back disorder.  

3.  Entitlement to service connection for polyneuropathy of the bilateral lower extremities, to include as secondary to a low back disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Esq.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nilon, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

The Veteran served on active duty from January 1961 to July 1961 and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied the Veteran's request to reopen a previously-denied claim of service connection for low back strain.

Also on appeal is an October 2012 RO rating decision that denied service connection for a psychiatric disorder and polyneuropathy of the bilateral lower extremities, and also denied entitlement to a TDIU.  The Board notes that the RO appears to have addressed the Veteran's psychiatric disorder claim on the merits.  However, service connection for a nervous condition was previously denied in a 1995 rating decision.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board has accordingly recharacterized the issue as reflected on the title page

In October 2013 the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of the hearing is of record.  

In a post-hearing brief dated in October 2013 the Veteran's representative asserted that the Veteran's claimed psychiatric disorder and polyneuropathy are secondary to his claimed low back disorder.  The Board has accordingly recharacterized those issues as reflected on the title page.

The Board's action below reopens the previously-denied claim of service connection for a low back disability.  The other issues on appeal, including entitlement to service connection for a low back disability (on the merits), are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  VA will advise the Veteran when further action is required on his part.


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied in a rating decision issued in January 1963; the Veteran did not appeal or submit material evidence within one year of this rating decision.

2.  Reopening of the previously-denied claim of service connection for a low back disorder was last denied by a rating decision in May 2003; the Veteran did not file a substantive appeal or submit material evidence within one year of that decision.
 
2.  Evidence added to the record since May 2003 is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder; it is thus both new and material.



CONCLUSION OF LAW

The requirements to reopen the finally denied claim of entitlement to service connection for a low back disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The RO initially denied service connection for a low back disability in January 1963, based on a determination that the disorder existed prior to service and was not aggravated during service.  In October 1963 the Veteran requested that the claim be reopened, but he did not enclose evidence and reopening was denied by a letter in October 1963.  The Veteran did not appeal or submit relevant evidence within the appeal period.  The Veteran thereafter submitted a request to reopen the previously-denied claim in August 1989, which was denied by a rating decision in September 1989.  The Veteran was notified of the decision but did not appeal or submit additional relevant evidence within the appeal period.

The Veteran again submitted a request to reopen the claim in February 2003, which was denied by the RO in a rating decision issued in May 2003.  The Veteran submitted a Notice of Disagreement (NOD) in December 2003, and the RO issued a Statement of the Case (SOC) in December 2003.  The Veteran did not thereafter file a substantive appeal, and he did not submit material evidence within the appeal period.  The rating decision of May 2003 is accordingly final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

The Veteran's instant request to reopen the previously-denied claim was received in November 2004.  

New evidence associated with the claim includes an examination report by Dr. Selbst, dated in November 2012.  Dr. Selbst stated he had reviewed the evidence of record, including the claims file, and had examined the Veteran.  Dr. Selbst stated the Veteran has chronic lumbar strain that is due to injuries incurred in service, although he also has chronic degenerative disc disease (DDD) that is not related to service.

The report by Dr. Selbst constitutes medical opinion affirmatively relating back strain to service.  Such report is presumed credible for purposes of determining whether new and material evidence has been presented.  Thus, the Board finds Dr. Selbst's examination report constitutes new and material evidence regarding entitlement to service connection for a low back disorder.  Therefore, the criteria are met to reopen the previously-denied claim.


ORDER

New and material evidence having been received, the claim for service connection for a low back disorder is reopened, and to this extent only the appeal is granted. 

 
REMAND

In its action above, the Board reopened the previously-denied claim of entitlement to service connection for a low back disorder.  When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits.  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  Thus, the issue of entitlement to service connection for a low back disorder must be remanded to the Agency of Original Jurisdiction (AOJ) for consideration of the merits.

The Board finds that a new examination is needed to address the claim for service connection for a back disability on the merits.

The Board notes that a pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

The Veteran was afforded a VA mental disorders examination in August 2012 in which the examiner, a psychologist, diagnosed mood disorder secondary to general medical condition (back problems).  This issue has accordingly become intertwined with resolution of the underlying claim for low back disability, and is remanded with it.  Similarly, polyneuropathy of the lower extremities is a disorder that is intertwined with an underlying lumbar spine disability.  Finally, entitlement to TDIU cannot be adjudicated until the pending claims for low back disability, psychiatric disorder and polyneuropathy of the lower extremities are resolved.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination to obtain an opinion as to whether the Veteran suffers from a low back disability that was incurred in or aggravated by service.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following questions:

a. Did the Veteran have a low back disability that clearly preexisted service?  In explain the reasoning for the opinion, the examiner's discussion should include addressing the October 1960 enlistment examination noting a history of low back pain but no objective findings, and the May 1963 letter from the Veteran's private physician noting a pre-service work injury in 1956 with chronic intermittent lumbosacral strain.  
b. If a low back disability is found to have preexisted service, did that disability undergo a permanent worsening during service (as opposed to a temporary exacerbation of symptoms)?  Please explain why or why not.
c. If the low back disability underwent a permanent worsening during service, was that worsening clearly the result of the natural progression of the preexisting low back disability?  Please explain why or why not.
d. If the examiner determines that a pre-existing low back disability was worsened beyond normal progression (aggravated) by service, then the examiner should opine whether any of the Veteran's current low back disabilities is etiologically related to the low back disability that was aggravated during service.  Please explain the reasons for the conclusion reached.
e. If the Veteran suffers from a current low back disability that did not exist prior to service, is it at least as likely as not that the current disability arose in service or is otherwise related to any incident of service?  Please explain the reasoning for the conclusion reached.

2.  After conducting any additional development deemed necessary, the RO must adjudicate the claim for service connection for a low back disorder on the merits.  

3.  After conducting any additional development deemed necessary, the RO should readjudicate the intertwined issues of whether new and material evidence has been submitted to reopen the claim for service connection for a psychiatric disorder, service connection for peripheral polyneuropathy of the bilateral lower extremities and entitlement to a TDIU.  

4.  If the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013) and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


